United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2330
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Ryan Douglas Horn

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 10, 2016
                             Filed: February 16, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Ryan Horn directly appeals after he pled guilty to a drug offense and a firearm
offense and the district court1 imposed a within-Guidelines-range sentence. His

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that Horn’s sentence is substantively unreasonable.

      After careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. David, 682 F.3d 1074,
1076-77 (8th Cir. 2012) (discussing appellate review of sentencing decisions).
Furthermore, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues.

      The judgment is affirmed.
                     ______________________________




                                       -2-